                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                       Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                           ORDER SCREENING SECOND
                                                                                             AMENDED COMPLAINT
                                   9             v.
                                                                                             Re: Dkt. No. 12
                                  10     ERIC GOLDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Los Angeles County, filed this pro se civil

                                  14   rights action pursuant to 42 U.S.C. § 1983 alleging that officials at Pelican Bay State Prison,

                                  15   where he was previously housed, violated his constitutional rights. His amended complaint (Dkt.

                                  16   No. 12) is now before the Court for review under 28 U.S.C. § 1915A.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review

                                  19          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                   9   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  10   42, 48 (1988).

                                  11   B.      Initial Complaint

                                  12           On November 27, 2019, the Court screened the initial complaint and found that its
Northern District of California
 United States District Court




                                  13   allegation that Dr. Kumar and RN Golding failed to provide appropriate medical treatment for

                                  14   plaintiff’s fractured thumb stated a cognizable Eighth Amendment claim and a cognizable state-

                                  15   law claim for violation of Cal. Gov’t Code § 845.6 against Dr. Kumar and RN Golding. The

                                  16   Court dismissed the federal due process claim with prejudice, and dismissed with leave to amend

                                  17   the equal protection claim and the claims against Warden Robertson. The Court ordered service

                                  18   on Dr. Kumar and RN Golding. See Dkt. No. 7.

                                  19   C.      Amended Complaint

                                  20           The amended complaint again names Dr. Kumar, RN Golding, and Warden Robertson as

                                  21   defendants. The amended complaint’s factual allegations are the same as the factual allegations in

                                  22   the initial complaint. The amended complaint’s allegation that Dr. Kumar and RN Golding failed

                                  23   to provide appropriate medical treatment for plaintiff’s fractured thumb again states a cognizable

                                  24   Eighth Amendment claim and a cognizable state-law claim for violation of Cal. Gov’t Code §

                                  25   845.6 against Dr. Kumar and RN Golding (Claims I and II). See Dkt. No. 12 (“Am Compl.”).

                                  26           The amended complaint’s third claim alleges that defendants violated the equal protection

                                  27   clause when Dr. Kumar and RN Golding failed to provide appropriate medical treatment and when

                                  28   Warden Robertson failed to properly supervise Dr. Kumar and RN Golding because these actions
                                                                                           2
                                   1   denied plaintiff “the same medical attention that is required for other prisoners with similar

                                   2   injuries as plaintiff.” Am. Compl. at 10. Plaintiff has failed to state an equal protection claim. As

                                   3   explained in the Court’s November 27, 2019 order screening the initial complaint, when a prisoner

                                   4   challenges his treatment with regard to other prisoners, a prisoner must allege that his treatment is

                                   5   invidiously dissimilar to that received by other inmates. More v. Farrier, 984 F.2d 269, 271-72

                                   6   (8th Cir. 1993) (absent evidence of invidious discrimination, federal courts should defer to

                                   7   judgment of prison officials). A plaintiff can establish an equal protection “class of one” claim by

                                   8   demonstrating that the state actor (1) intentionally (2) treated him differently than other similarly

                                   9   situated persons, (3) without a rational basis. Gerhart v. Lake County Montana, 637 F.3d 1013,

                                  10   1020 (9th Cir. 2011) (citing Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

                                  11   curiam)). The mere fact that plaintiff was treated differently from other similarly situated inmates

                                  12   does not state an equal protection claim. The differential treatment must be intentional and
Northern District of California
 United States District Court




                                  13   invidious. The Court will DISMISS the equal protection claim but grant plaintiff one more

                                  14   opportunity to amend this claim, if he believes that he can truthfully allege an equal protection

                                  15   claim. Plaintiff is reminded that “a formulaic recitation of the elements of a cause of action” is

                                  16   insufficient to raise a right to relief above the speculative level. Twombly, 550 U.S. at 555.

                                  17          Plaintiff has also failed to state cognizable claims against Warden Robertson. Plaintiff’s

                                  18   conclusory allegation that Warden Robertson failed to supervise Dr. Kumar and RN Golding is

                                  19   insufficient to state a cognizable claim for Section 1983 liability. The Court will grant plaintiff

                                  20   one more opportunity to allege claims against Warden Robertson, if he believes that he can

                                  21   truthfully do so. Plaintiff must provide more than conclusory statements of liability; he must

                                  22   provide facts from which it can be reasonably inferred that Warden Robertson is liable pursuant to

                                  23   Section 1983 for the alleged constitutional violations committed by his subordinates.

                                  24                                             CONCLUSION

                                  25          For the reasons set forth above, the Court orders as follows.

                                  26          1.      The amended complaint’s allegation that Dr. Kumar and RN Golding failed to

                                  27   provide appropriate medical treatment for plaintiff’s fractured thumb states a cognizable Eighth

                                  28   Amendment claim and state-law claim for violation of Cal. Gov’t Code § 845.6 against Dr. Kumar
                                                                                         3
                                   1   and RN Golding. The Court DISMISSES with leave to amend the equal protection claim and the

                                   2   claims against Warden Robertson. Plaintiff may either (1) file a second amended complaint to

                                   3   address the deficiencies identified above or (2) proceed solely on the claims found cognizable

                                   4   above.

                                   5            2.    If plaintiff proceeds solely on the claims found cognizable above, the briefing

                                   6   schedule remains unchanged because the factual allegations in the amended complaint are the

                                   7   same as those in the initial complaint.

                                   8            3.    If plaintiff wishes to file a second amended complaint, he must do so within

                                   9   twenty-eight (28) days of the date of this order. The second amended complaint must include the

                                  10   caption and civil case number used in this order, Case No. C 19-06046 HSG (PR) and the words

                                  11   “SECOND AMENDED COMPLAINT” on the first page. If using the court form complaint,

                                  12   Plaintiff must answer all the questions on the form in order for the action to proceed. Because an
Northern District of California
 United States District Court




                                  13   amended complaint completely replaces the previous complaints, Plaintiff must include in his

                                  14   second amended complaint all the claims he wishes to present, including the ones already found

                                  15   cognizable above, and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d

                                  16   1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior complaints by

                                  17   reference. Plaintiff may not change the nature of this suit by alleging new, unrelated claims in the

                                  18   second amended complaint. Failure to file a second amended complaint in accordance with this

                                  19   order in the time provided will result in the amended complaint (Dkt. No. 12) remaining the

                                  20   operative complaint, and this action proceeding solely on the claims found cognizable above. The

                                  21   Clerk shall include two copies of a blank complaint form with a copy of this order to plaintiff.

                                  22            IT IS SO ORDERED.

                                  23   Dated: 1/21/2020

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
                                                                                        4
